Citation Nr: 1806573	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-39 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected hearing loss, currently evaluated as noncompensable.  

2.  Entitlement to an effective date earlier than August 29, 2012 for the grant of service connection for hearing loss.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to August 1958.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

In December 2017, the Veteran withdrew his request to appear before a member of the Board.  38 C.F.R. § 20.704(e).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An August 2013 rating decision granted service connection for hearing loss and assigned a noncompensable rating effective August 29, 2012.  A sympathetic reading of a September 2013 statement indicates that the Veteran timely disagreed with the assigned effective date for the grant of service connection for hearing loss.  Accordingly, a remand is required as the Veteran has submitted a timely notice of disagreement regarding the assigned effective date but a statement of the case has not yet been issued as to this claim.  Thus, upon remand, the AOJ should issue the Veteran a statement of the case regarding entitlement to an effective date earlier than August 29, 2012 for the grant of service connection for hearing loss.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

The Veteran was last afforded a VA examination for his hearing loss in November 2012.  The Veteran has submitted a March 2015 audiometric report which indicates that his hearing loss disability has worsened since the last VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, VA treatment records dated since October 2014 should be associated with the claims file.  It is noted that a September 2012 VA treatment record indicates that an audiogram was entered in "NOAH."  The AOJ should take appropriate steps to determine whether there is a September 2012 VA audiogram and if so, the audiogram should be associated with the claims file.  
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate records of VA treatment dated since October 2014.  Determine whether a September 2012 VA audiogram was entered into "NOAH."  If so, associate the September 2012 VA audiogram with the claims file.  If not, a negative response should be associated with the claims file.     

2.  Afford the Veteran an additional opportunity to identify or submit pertinent private treatment records, to include treatment from ENT and Allergy Associates.    

3.  Issue a statement of the case addressing the issue of entitlement to an effective date earlier than August 29, 2012 for the grant of service connection for hearing loss.  

4.  Schedule the Veteran for an examination to evaluate the current nature and severity of his service-connected hearing loss.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report.  

5.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




